Citation Nr: 1127141	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  06-30 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for hiatal hernia.

4.  Entitlement to an initial compensable rating for service-connected left shoulder, post-operative arthroscopic surgery (hereinafter, "left shoulder disorder") prior to May 27, 2008, and entitlement to a rating in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable rating for service-connected right shoulder, post-operative arthroscopic surgery (hereinafter, "right shoulder disorder") prior to May 27, 2008, and entitlement to a rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1984, and from November 1986 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for hearing loss, allergic rhinitis, and hiatal hernia.  In addition, the RO established service connection for left and right shoulder disorders, both evaluated as noncompensable (zero percent) effective June 1, 2005.

By a June 2008 rating decision, the RO assigned 10 percent ratings for both shoulder disorders, effective May 27, 2008.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's hiatal hernia claim.  Accordingly, this claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability as defined by VA regulations.

2.  The record reflects that allergic rhinitis was incurred during the Veteran's active service.

3.  Prior to May 27, 2008, the competent medical evidence does not reflect that either of the Veteran's service-connected shoulder disorders was manifested by arthritis/degenerative joint disease.  The first competent medical evidence of such a finding was the VA medical examination conducted on that date.

4.  A thorough review of the competent medical evidence does not reflect that either of the Veteran's service-connected shoulder disorders have ever been manifested by limitation of motion to the shoulder level (90 degrees) or midway between the side and shoulder level, even considering pain on motion; ankylosis; fibrous union of the humerus, nonunion (false flail joint) of the humerus, loss of head of (flail shoulder) the humerus; nor non- or malunion of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).

2.  Allergic rhinitis was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for a compensable rating for the Veteran's service-connected left shoulder disorder prior to May 27, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2010).

4.  The criteria for a compensable rating for the Veteran's service-connected right shoulder disorder prior to May 27, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2010).


5.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left shoulder disorder for the period since May 27, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2010).

6.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected right shoulder disorder for the period since May 27, 2008, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200-5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For the reasons detailed below, the Board finds that service connection is warranted for the Veteran's rhinitis.  Therefore, no further discussion of the VCAA is warranted with respect to this claim as any deficiency has been rendered moot.

The Board also observes that the Veteran's appellate claims regarding his shoulders originated with disagreement of the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Inasmuch as the hiatal hernia is being remanded for further development, it appears the Board only has to address whether the duty to notify was satisfied regarding the hearing loss claim.  The Board notes that the Veteran was sent pre-adjudication notice regarding as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), via a letter dated in July 2005.  The Veteran was also sent additional notification via a March 2008 letter, followed by readjudication of the appeal by an June 2008 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the March 2008 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding medical evidence showing a hearing loss disability as defined by VA regulations, nor showing symptomatology of either shoulder that is not documented by the evidence of record.  Moreover, he was accorded a VA audio examination in August 2005, which, as detailed below, does not show a current hearing loss disability.  He was also accorded VA medical examinations in August 2005, August 2007, and May 2008, which contained findings as to the symptomatology of his service-connected shoulder disorders that are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt, which exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  Service Connection

General Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis - Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Initially, the Board acknowledges that various audiological evaluations conducted during the Veteran's active service reveal evidence of hearing loss pursuant to Hensley, supra, as does the August 2005 VA audio examination.  Moreover, as part of an August 2005 VA examination of the nose, sinus, larynx, and pharynx, the examiner found that the Veteran did appear on clinical evaluation to have a bilateral neurosensory hearing loss.

Despite the foregoing, the Board notes that no competent medical evidence is of record which shows the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  No such result(s) is demonstrated by the in-service audiological examinations.  Further, the August 2005 VA audio examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
10
20
25
18
LEFT
10
10
10
15
25
15

Speech recognition scores were 96 percent for both ears. 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

In making the above determination, the Board was cognizant of the Court's holding in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  However, the competent medical evidence on file does not reflect a hearing loss disability as defined by VA regulations at any time during the pendency of this case.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Appellant's claims of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis - Rhinitis

In the instant case, the Board finds that service connection is warranted for the Veteran's rhinitis.

The Board observes that the Veteran's service treatment records reflect he was treated on multiple occasions during active service for sinus problems, to include findings of sinusitis and upper respiratory infections (URIs).  This includes records dated in February 1987, April 1987, May 1987, June 1987, July 1989, December 1989, March 1990, November 1991, December 1991, January 1992, April 1992, May 1992, June 1992, October 1992, January 1993, November 1993, December 1993, August 1994, November 1994, February 1995, November 1995, December 1995, January 1996, December 1997, February 1998, March 1998, July 2000, May 2001, June 2001, August 2001, November 2001, and March 2003.  He was also treated for bronchitis on multiple occasions, to include in November 1987, December 1987, April 1988, September 1988, October 1989, March 1991, October 1994, and April 1995.  The Veteran is currently service-connected for both sinusitis and bronchitis.
The Board further notes that the service treatment records include in-service findings of rhinitis, usually associated with the sinusitis.  For example, records dated in November 1994 diagnosed rhinitis/sinusitis.  The May and June 2001 records diagnosed, in addition to sinusitis, other allergen, rhinitis, allergic.  Records from August 2001 included a diagnosis of unspecified cause, rhinitis, allergic.  The November 2001 records also diagnosed chronic rhinitis.  Moreover, records dated in December 2003 show a diagnosis of allergic rhinitis controlled with medication.

In denying the claim below, the RO emphasized the August 2005 VA examination of the nose, sinus, larynx, and pharynx, noted that while the Veteran was diagnosed as having allergic vasomotor rhinitis while in the military service, he had tested negative on allergy testing.  In other words, the RO essentially found that the Veteran did not have a chronic disability of allergic rhinitis.  However, as noted above, the Court held in McClain, supra, that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  As noted above, the Veteran was treated on multiple occasions during service for rhinitis.  Although the August 2005 VA examination indicated there was no evidence of allergic rhinitis, a subsequent August 2007 VA medical examination found, in pertinent part, the Veteran had chronic vasomotor rhinitis and sinusitis.  An April 2009 VA examination also diagnosed chronic allergic rhinitis.

In short, there is competent medical evidence showing the Veteran has been diagnosed with rhinitis during both active service and the pendency of this claim.  No evidence is of record that indicates he had rhinitis prior to active service.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for rhinitis.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Increased Ratings

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran has consistently complained of pain in both shoulders during the pendency of this case.  However, the issue is whether this pain does or will result in functional impairment to the extent necessary for rating(s) in excess of those currently in effect.  For the reasons detailed below, the Board finds that they do not.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In fact, the Veteran is currently in receipt of such "staged" ratings for his service-connected shoulder disorders.

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Shoulders

Initially, the Board notes that the 10 percent ratings assigned for the Veteran's service-connected shoulder disorders were assigned effective from May 27, 2008, pursuant to the provisions of Diagnostic Code 5003.  Under this Code, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or groups of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also Degmetich, 104 F.3d at 1331.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).

In short, the current 10 percent evaluations for the service-connected shoulder disorders are based upon X-ray findings of arthritis/degenerative joint disease, and painful motion of these major joints.  The Board notes, however, that while the Veteran has consistently complained of pain in both shoulders, there was no X-ray evidence of arthritis/degenerative joint disease prior to the VA medical examination conducted May 27, 2008.  Since it was not factually ascertainable the Veteran had such impairment prior to that date, the provisions of Diagnostic Code 5003 is not for application prior to that date.  

Under the laws administered by VA, disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  38 C.F.R. § 4.71a.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects the Veteran is right-hand dominant.  Therefore, the right extremity is the major extremity and the left shoulder/arm is the minor extremity for purposes of evaluating the service-connected disabilities.

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint with abduction to 60 degrees, reaching the mouth and head, as 20 percent for the minor upper extremity.  Intermediate ankylosis, between favorable and unfavorable, warrants a 30 percent rating.  Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 40 percent rating.  38 C.F.R. § 4.71a.

Limitation of motion of the minor shoulder to shoulder level or midway between the side and shoulder level warrants a 20 percent evaluation.  Motion no more than 25 degrees from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The average range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, a 20 percent evaluation for both the minor and major arm may be granted for three different conditions: (1) malunion of the humerus with moderate deformity; (2) malunion of the humerus with marked deformity; and (3) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  Recurrent dislocations of the scapulo-humeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor extremity, and a 30 percent rating for the major extremity.  A 40 percent rating is warranted for the minor extremity when there is fibrous union of the humerus, and a 50 percent for the major extremity.  A 50 percent rating is warranted when there is nonunion (false flail joint) of the humerus, and a 60 percent rating for the major.  Finally, a 70 percent rating is warranted when there is loss of head (flail shoulder) of the humerus for the minor extremity, and an 80 percent for the major.  38 C.F.R. § 4.71a, Code 5202.

In cases of clavicular or scapular impairment, with dislocation, a 20 percent rating is warranted where either the major or minor arm is involved.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating, while nonunion without loose movement warrants a 10 percent evaluation.  Malunion of the clavicle or scapula may be assigned a 10 percent rating, or may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

In this case, a thorough review of the competent medical evidence does not reflect that either of the Veteran's service-connected shoulder disorders have ever been manifested by limitation of motion to the shoulder level (90 degrees) or midway between the side and shoulder level, even considering pain on motion; ankylosis; fibrous union of the humerus, nonunion (false flail joint) of the humerus, loss of head of (flail shoulder) the humerus; nor non- or malunion of the clavicle or scapula.  

With respect to limitation of motion, the Board observes that the Veteran has consistently complained of pain of both shoulders.  Despite these complaints, the August 2005 VA joints examination noted that right left shoulder had forward flexion to 150 degrees, and to 140 degrees after repetitive motion; shoulder abduction was to 112 degrees, and to 120 degrees after repetitive motion; external rotation was to 93 degrees, and to 70 degrees after repetitive motion; internal rotation to 63 degrees, and to 32 degrees after repetitive motion.  The right shoulder had forward flexion to 162 degrees, and to 160 degrees after repetitive motion; abduction was to 126 degrees, and to 122 degrees after repetitive motion; external rotation was to 70 degrees, and to 80 degrees after repetitive motion; and internal rotation to 50 degrees, and to 30 degrees after repetitive motion.  

The subsequent October 2006 VA joints examination showed the Veteran's left shoulder had forward flexion to 140 degrees, abduction to 110 degrees, external rotation to 84 degrees, and internal rotation to 48 degrees.  After repetitive motion, he had forward flexion to 138 degrees, abduction to 85 degrees, external rotation to 72 degrees, and internal rotation to 28 degrees.

Finally, the May 2008 VA joints examination showed the Veteran's left shoulder had forward flexion to 155 degrees, abduction to 90 degrees, external rotation to 90 degrees, and internal rotation to 40 degrees.  His right shoulder had flexion to 170 degrees, abduction to 180 degrees, external rotation to 100 degrees, and internal rotation to 90 degrees.  There was no additional limitation for either shoulder following repetitive testing.

The Board acknowledges that it was essentially stated after all of the aforementioned examinations that a determination could not be made regarding any additional limitation of motion during flare-ups without resort to speculation.  Nevertheless, the closest alternative - repetitive testing - was done on all of these examinations, and did not show additional limitation to the extent necessary to warrant a compensable rating under Diagnostic Code 5201 for either shoulder.

The Board further notes that the Veteran has never been diagnosed with ankylosis of either shoulder.  Moreover, the Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Here, as detailed below, the medical examinations indicate the Veteran still has mobility of the both shoulders; i.e., neither shoulder is fixed in place.  Therefore, consideration of Diagnostic Code 5200 is not warranted in this case.

The Board also notes that nothing in the competent medical evidence reflects that the Veteran satisfies the criteria for consideration of Diagnostic Codes 5202 or 5203; i.e., there is no evidence of non- or malunion of the humerus, scapula, or clavicle.  For example, X-rays conducted as part of the May 2008 VA medical examination showed some spurring and narrowing of the acromioclavicular joints bilaterally, as well as mild degenerative joint disease of the genohumeral joint bilaterally.  However, there was no indication of any non- or malunion thereof.  Moreover, no fracture or soft tissue abnormality was seen.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a compensable rating for either shoulder under Diagnostic Codes 5200 to 5203 at any time during the pendency of this case.  See 38 C.F.R. § 4.31 (In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.).  Although he does satisfy the criteria for a 10 percent rating under Diagnostic Code 5003, the record does not reflect he satisfied this criteria prior to May 27, 2008.  

For these reasons, the Board finds that the Veteran does not satisfy the criteria for rating(s) in excess of those currently in effect for his service-connected shoulder disorders.  In making this determination, the Board considered whether additional "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra, were warranted in this case.  However, the record does not reflect there were any distinctive period(s) where the Veteran met or nearly approximated the criteria in excess of the rating(s) currently in effect.


In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The record in this case does not reflect the RO has ever adjudicated the matter of the Veteran's entitlement to an extraschedular rating for his service-connected shoulder disorders.  Moreover, the Veteran has never raised the matter of his entitlement to an extraschedular rating.  The Board therefore is without authority to consider the matter of extraschedular ratings.  Although the record does not show entitlement to extraschedular benefits at this point, the Board notes that the Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

In this case, the Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable due to his service-connected shoulder disorders.  In fact, the May 2008 VA medical examination noted that he was able to perform his activities of daily living and his job duties as needed.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for allergic rhinitis is granted.

Entitlement to an initial compensable rating for service-connected left shoulder disorder prior to May 27, 2008, is denied.

Entitlement to a rating in excess of 10 percent for service-connected left shoulder disorder for period from May 27, 2008, is denied.

Entitlement to an initial compensable rating for service-connected right shoulder disorder prior to May 27, 2008, is denied.

Entitlement to a rating in excess of 10 percent for service-connected right shoulder disorder for period from May 27, 2008, is denied.


REMAND

With respect to the Veteran's hiatal hernia claim, the Board notes that he was treated on multiple occasions during active service for stomach problems.  For example, he was treated for diarrhea in October 1987, which was assessed as acute gastroenteritis.  He was again treated for diarrhea in January 1990, which was attributed to stomach virus of 1-week duration.  Records from January 1991 and May 1993 also show findings of acute gastroenteritis, while records dated in October 1991 show an assessment of questionable gastritis.  Records dated in 2003 and 2007 attributed his complaints to gastroesophageal reflux disease (GERD), for which service connection has already been established.
Despite the foregoing, it is not clear whether the aforementioned in-service findings could also be attributed, at least in part, to hiatal hernia.  The Board notes that it appears this claim was denied below on essentially the same basis as the allergic rhinitis in that no such disability was diagnosed on the August 2005 VA medical examinations.  However, an April 2009 VA examination is on file, which includes a diagnosis of GERD/hiatal hernia.  Therefore, the Board finds that a VA medical examination and opinion is necessary to resolve whether the Veteran currently has a hiatal hernia that was incurred during service.  Accordingly, a remand is required in the instant case.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's claimed hiatal hernia should be obtained while this case is on remand.



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed hiatal hernia since August 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed hiatal hernia.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran currently has a hiatal hernia that was incurred in or otherwise the result of his active service.  The examiner's opinion should reflect consideration of the Veteran's in-service stomach problems, as well as any relation the hiatal hernia has to the service-connected GERD.

Any opinion provided must be supported by stated rationale, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the veteran's satisfaction, the veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in June 2008, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


